Citation Nr: 0316311	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  98-03 352	)	DATE
	)
	)      

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for asthma.

Entitlement to service connection for intestinal problems, 
headaches, fatigue, and body aches, to include as due to an 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from December 1990 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The January 1997 decision, in 
pertinent part, denied service connection for asthma and 
shortness of breath, and for intestinal problems, headaches, 
fatigue and body aches, claimed as due to an undiagnosed 
illness.

The Board notes that in the veteran's February 1998 VA Form-
9, Appeal to the Board of Veterans' Appeals, the veteran 
raised the issue of entitlement to service connection for a 
psychiatric disorder.  This issue is referred to the RO for 
adjudication.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the central office in December 
2002.

The Board finds that further development is required with 
regard to the veteran's claim for entitlement to service 
connection for intestinal problems, headaches, fatigue and 
body aches, claimed as due to an undiagnosed illness.  
Therefore, this claim is the subject of a remand at the end 
of this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for asthma has been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claim, 
the evidence necessary to substantiate the claim, and what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on her behalf.

2.  The evidence of record reasonably shows that the 
veteran's asthma had its origins in service.

CONCLUSION OF LAW

Asthma was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim for 
entitlement to service connection for asthma, and no further 
assistance is required in order to comply with the VA's 
statutory duty to assist her with the development of facts 
pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded her a VA examination 
addressing her claimed disorder.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claim has also been met, as the RO 
informed her of the need for such evidence in the August 2002 
Supplemental Statement of the Case (SSOC).  See 38 U.S.C.A. 
§ 5103 (West 2002).  In this issuance, the RO notified the 
veteran of the evidence needed to substantiate her claim.  
The RO also cited to the provisions of 38 C.F.R. § 3.159 
(2002), indicating that the VA would obtain all identifiable 
medical records (providing that the veteran provided signed 
releases, as necessary) and that, if such efforts proved 
unsuccessful, the VA would inform the veteran that it was his 
ultimate responsibility to furnish such evidence.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the VA's duties include providing a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion the 
VA would attempt to obtain on his behalf).

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claim under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  However, given the 
fact that this decision represents a grant of the benefit 
sought on appeal, the Board is satisfied that no prejudice to 
the veteran will result from an adjudication of her claim in 
this Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

II.  Factual Background

Service medical records are silent with regard to complaints 
or treatment related to asthma.  The record indicates, 
however, that the veteran's service medical records may not 
be complete.  Attempts by the RO to obtain the veteran's 
complete medical records were unsuccessful.

A December 1991 private treatment note indicated that the 
veteran had a history of asthma.  A March 1993 private 
treatment note stated that the veteran had been wheezing for 
one week.  A diagnosis of asthma was noted.  A January 1995 
private treatment note reported a history of asthma, "which 
began in 1990."

A June 1996 VA treatment note indicated that the veteran was 
seen for an asthma attack.

A September 1996 statement, from T. [redacted]
, who served with 
the veteran, stated that she met the veteran prior to their 
being shipped to Saudi Arabia.  She stated that the veteran 
did not experience any problems related to shortness of 
breath when they met.  Ms. [redacted]
 stated that while she and 
the veteran were in Kuwait, from March to May 1991, the 
veteran began to complain of shortness of breath.

A September 1996 VA examination report noted that the veteran 
stated her symptoms began in 1991.  She indicated that this 
was while she was in the Persian Gulf.  The veteran reported 
experiencing shortness of breath and constant wheezing.  The 
examiner diagnosed the veteran with asthma that had its onset 
while the veteran was in the Persian Gulf "as per 
statement."

An August 1997 private treatment note reported that the 
veteran had a 5 to 6 year history of asthma.  The veteran 
indicated she had 5 previous emergency room visits for 
complaints related to asthma, the last was in 1996.  The 
diagnosis was asthma.

An October 1999 letter, from the veteran's sister, stated 
that the veteran had not had breathing problems prior to 
service.

The veteran and her husband testified before the undersigned 
Veterans Law Judge at a hearing held at the central office in 
October 1999.  The veteran testified that she was treated for 
complaints related to shortness of breath and asthma while 
serving in the Persian Gulf.  The veteran's husband indicated 
that she did not have problems with breathing prior to 
service.

A September 1999 private treatment note indicated that the 
veteran continued to seek treatment for asthma.  An April 
2000 VA treatment note reported that the veteran was treated 
for mild respiratory distress.  A history of asthma was 
noted.

An April 2003 VA examination report stated that the veteran 
first reported experiencing some scratching in her throat in 
April 1991.  She stated that this progressed to coughing, 
wheezing and shortness of breath.  The examiner stated that 
the veteran's "clinical history, her pulmonary function 
tests, and her onset of symptoms during service all point to 
a form of mild to moderate asthma."


III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for asthma.  The Board finds that it is clear from 
the evidence of record that the veteran currently has a 
competent medical diagnosis of asthma.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation 
of the provisions of 38 U.S.C.A. § 1110 to require evidence 
of a present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The Board 
notes that the service medical records are silent with regard 
to complaints or treatment related to asthma.  However, this 
absence of treatment in the service medical records may not 
be dispositive as the veteran's complete service medical 
records may not be associated with the file.

Two lay statements of record, from the veteran's sister and 
from T. [redacted]
, who served with the veteran, indicate that 
prior to the veteran's service in the Persian Gulf, the 
veteran did not complain of shortness of breath or other 
symptoms related asthma.  T. [redacted]
 statement asserts that 
the veteran first began complaining of shortness of breath 
during service.  In addition, the veteran and her husband, in 
their October 1999 testimony, asserted that the veteran's 
symptoms were not present prior to service.  The Board finds 
the testimony of the veteran and her husband, as well as the 
statements of the veteran's sister and T. [redacted]
, credible.  
Where the issue is factual in nature, that is, whether an 
incident occurred during service or whether a clinical 
symptom is present, the appellant and other lay parties are 
competent to make assertions in that regard.  See Cartright 
v. Derwinski, 2 Vet. App. 24 (1991).  Accordingly, the lay 
statements of record are probative with regard to the onset 
of symptoms as having been in service.

The April 2003 VA examiner states that the veteran's 
"clinical history, her pulmonary function tests, and her 
onset of symptoms during service all point to a form of mild 
to moderate asthma."  (emphasis added).  The Board is aware 
that this diagnosis, relating the veteran's asthma to service 
relies to some extent on the veteran's reported history.  
However, as noted above, the Board has found the veteran's 
report of her history with regard to this disability, as well 
as the corroborative lay statements, competent with regard to 
when her observable symptoms began.  As there is a competent 
medical opinion of record indicating that the reported 
symptoms represented the onset of her currently diagnosed 
disorder, service connection for asthma is granted.  A 
September 1996 VA examination report is also supportive of 
the veteran's claim, as is a private treatment note in 
January 1995.


ORDER

Entitlement to service connection for asthma is granted.


REMAND

As noted above, the VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  See also Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that evidentiary 
development was needed prior to final appellate consideration 
of the claim for entitlement to service connection for 
intestinal problems, headaches, fatigue, and body aches.  As 
set out in an internal development memorandum, a VA 
examination was requested to determine whether the veteran's 
claimed intestinal problems, headaches, fatigue, and body 
aches can be attributed to a known clinical diagnosis.  The 
examiner was asked to offer an opinion as to whether any 
disorder attributed to a known clinical diagnosis was 
etiologically related to service.  In addition, for any 
claimed disorder not attributed to a known diagnosis, the 
examiner was asked to state whether any such complaints could 
be considered a chronic disorder.

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid because, in providing only 
30 days for an appellant to respond to a notice from the 
Board that information or evidence is needed from the 
appellant, it violates the provision, contained in 38 
U.S.C.A. § 5103, of a one-year period in which to respond to 
such a request.  Thus, in light of this new judicial 
precedent, the Board is compelled to remand the veteran's 
case to the RO for review as to whether all the essential 
evidence needed to consider her claim has been obtained, and 
for issuance of a SSOC regarding all evidence received since 
the August 2002 SSOC.

In addition, because the record reflects that the RO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

The Board notes that the VA examination conducted pursuant to 
the January 2003 Board development memo was not adequate for 
the purposes of rendering a decision on this issue.  The 
examiner stated that "[b]ody aches, chronic fatigue, 
depression, and diarrhea...were tied and a diagnosis will be 
better attempted by Rheumatology and GI experts.  An exam by 
mental health is warranted for depression."  As noted above, 
the veteran has raised a claim for entitlement to service 
connection for a psychiatric disorder that has not been 
adjudicated by the RO.  Based on the January 2003 VA 
examination report, the Board finds that the veteran's claim 
for entitlement to service connection for intestinal 
problems, headaches, fatigue, and body aches, to include as 
due to an undiagnosed illness is inextricably intertwined 
with the claim for service connection for a psychiatric 
disorder, because adjudication of the claim for service 
connection for a psychiatric disorder  may affect the merits 
and outcome of the claim for entitlement to service 
connection for intestinal problems, headaches, fatigue, and 
body aches, to include as due to an undiagnosed illness.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Thus, the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder must be fully adjudicated and developed 
by the RO before the Board can render a final decision 
regarding the veteran's claim for entitlement to service 
connection for intestinal problems, headaches, fatigue, and 
body aches, to include as due to an undiagnosed illness, 
given the fact that the psychiatric disorder is seemingly 
claimed as encompassing physiological manifestations.

Finally, the Board notes that the veteran submitted a 
document indicating she was currently in receipt of Social 
Security payments as a result of her disabilities.  These 
records are not currently associated with the file.

Accordingly, the claim is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The veteran should be afforded VA 
Rheumatology, gastrointestinal and mental 
health examinations to determine whether 
the veteran's claimed intestinal 
problems, headaches, fatigue and body 
aches can be attributed to a known 
diagnosis, to include consideration of 
whether claimed problems are 
physiological manifestations of a 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.  For 
each disorder that may be attributed to a 
known diagnosis, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that such a 
disorder is related to the veteran's 
service.  For each claimed disorder not 
attributed to a known clinical diagnosis, 
the examiner should specify whether the 
veteran's complaints correspond to 
objective symptoms, both in the sense of 
medical signs perceptible to a physician 
and other non-medical indicators that are 
capable of independent verification, of a 
chronic disorder.  If a chronic disorder 
is determined not to be present, the 
examiner should so state.  The examiner 
should support all opinions and 
conclusions expressed with the rationale 
for such opinions and conclusions.  If it 
is concluded that the veteran has a 
psychiatric disorder with physiological 
manifestations, it should specifically be 
indicated what those manifestations are 
and an opinion should also be expressed 
as to whether it is as likely as not that 
the disorder had origins during service.

3.  Inasmuch as the issue of entitlement 
to service connection for a psychiatric 
disorder  is deemed to possibly be 
"inextricably intertwined" with the issue 
of entitlement to service connection for 
intestinal problems, headaches, fatigue, 
and body aches, to include as due to an 
undiagnosed illness, the RO should take 
appropriate adjudicative action, and 
provide the veteran and her 
representative notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the veteran and representative 
should be furnished with a statement of 
the case and given time to respond 
thereto.



4.  The RO should also review the 
additional evidence with regard to the 
claim for entitlement to direct service 
connection for intestinal problems, 
headaches, fatigue, and body aches, to 
include as due to an undiagnosed illness 
and determine whether the benefit sought 
on appeal may now be granted.

5.  If the claim for entitlement to 
direct service connection for intestinal 
problems, headaches, fatigue, and body 
aches, to include as due to an 
undiagnosed illness remains denied, the 
veteran and her representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.




The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

